 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           Case No. 1:20-cr-00039-DAD-BAM

12                  Plaintiff,                           ORDER DENYING DEFENDANT’S
                                                         MOTION FOR BAIL REVIEW
13           v.
                                                         (ECF Nos. 11, 12)
14   SIMEON HERNANDEZ-ORTIZ,

15                  Defendant.

16

17          On March 18, 2020, Defendant Simeon Hernandez-Ortiz filed a motion for bail review

18 seeking to be released from custody. A hearing on Defendant’s motion was held on April 6,

19 2020. Defendant appeared in custody by video from the Fresno County Jail. Counsel Ruzanna
20 Poghosyan appeared by video for Defendant. Counsel Kathy Servatius appeared by video for the

21 Government. Having considered the moving papers and the arguments presented at the April 6,

22 2020 hearing the Court shall deny Defendant’s motion for bail review.

23          A bail hearing “may be reopened, before or after a determination by the judicial officer,

24 at any time before trial if the judicial officer finds that information exists that was not known to

25 the movant at the time of the hearing and that has a material bearing on the issue whether there

26 are conditions of release that will reasonably assure the appearance of such person as required
27 and the safety of any other person and the community.” 18 U.S.C. § 3142(f).

28          First and foremost, the Court finds that Defendant has not shown that new information


                                                     1
 1 exists that was not known at the time of the bail hearing. Defendant has not shown that there is

 2 new information justifying reopening under section 3142(f). Further, the Court finds that the

 3 conditions offered by Defendant do not reasonably address the danger to the community that

 4 would be posed by the release of Defendant on bail.

 5          For these reasons and the reasons stated on the record, Defendant’s proposed new

 6 conditions, along with the additional conditions, do not ensure the Defendant’s appearance or the

 7 safety of the community.      Therefore, Defendant’s motion for bail review and release on

 8 conditions is DENIED. The Defendant remains detained as a flight risk and danger to the

 9 community.

10
     IT IS SO ORDERED.
11

12 Dated:     April 6, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
